                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                  Case No. 8:20-cr-176-TPB-AEP

MICHAEL CORY JENKINS,

      Defendant.
                                       /

           ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of

Anthony E. Porcelli, United States Magistrate Judge, entered on May 13, 2021.

(Doc. 78). Judge Porcelli recommends that the Court grant in part, and deny in

part, Defendant’s “Motion to Suppress” (Doc. 27). Defendant filed an objection to

the report and recommendation on May 25, 2021. (Doc. 79). Upon review of the

report and recommendation, objection, court file, and record, the Court finds as

follows:

      Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A).

The Act further vests magistrate judges with authority to submit proposed findings

of fact and recommendations for disposition by an Article III judge. 28 U.S.C. §

636(b)(1)(B). After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate




                                      Page 1 of 3
judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).

      After careful consideration of the record, including Judge Porcelli’s report and

recommendation, the Court overrules Defendant’s objections and adopts the report

and recommendation. The Court agrees with Judge Porcelli’s well-reasoned

findings and conclusions. Consequently, Defendant’s “Motion to Suppress” is

granted in part and denied in part. Defendant’s statements in response to

questions by Detective Guzina and Officer Cotignola will be suppressed because the

statements were obtained in violation of Defendant’s Fifth Amendment rights. The

motion is otherwise denied, and all other statements and evidence will not be

suppressed.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   (1) Judge Porcelli’s report and recommendation (Doc. 78) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for

      all purposes, including appellate review.

   (2) Defendant’s “Motion to Suppress” (Doc. 27) is GRANTED IN PART and

      DENIED IN PART.

   (3) The motion is GRANTED to the extent that statements made by Defendant

      in response to Detective Guzina and Officer Cotignola’s questions will be

      suppressed.




                                     Page 2 of 3
   (4) The motion is otherwise DENIED. All other statements and evidence will

      not be suppressed.

      DONE and ORDERED in Chambers in Tampa, Florida, this 8th day of

June, 2021.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                   Page 3 of 3
